 In the Matter Of JASPER WOOD PRODUCTS COMPANY, INC.andUNITEDFURNITURE WORKERS OF AMERICA, LOCAL 331, CIOIn the Matter Of JASPER WOOD PRODUCTS COMPANY, INC.andUNITEDFURNITURE WORKERS OF AMERICA, LOCAL 331, CIOCases Nos.14-C-966 and 14.-R-955, respectively.Decided August14, 1945DECISIONANDORDERPursuant to a Decision and Direction of Election of the Board,' anelection was held on July 21, 1944, at Jasper, Indiana, to determinewhether certain employees of the respondent desired to be representedby the Union for the purpose of collective bargaining.Having lostthe election, the Union on July 26, 1944, filed Objections with theRegional Director, alleging that the respondent had engaged in unfairlabor practices which affected the outcome of the election, and re-questing that the election be set aside.The Regional Director investi-gated the Objections and issued his Report in which he found thatthe Objections raised substantial and material issues and recom-mended that a hearing be held. On August 31, 1944, the Board issuedan Order directing that a hearing on the Objections be held.OnAugust 23 and September 9, 1944, the Union filed charges, allegingthat the respondent had engaged in unfair labor practices at theJasper, Indiana, plant.On December 22, 1944, the Board issued anOrder consolic`iatiug the above proceedings for the purpose of hearingand directing that a hearing be held on the Objections and on thecharges of unfair labor practices.On April 13, 1945, the Trial Examiner issued his IntermediateReport, a copy of which is attached hereto, in which he found that therespondent had engaged in, and was engaging in, certain unfair laborpractices affecting commerce, and recommended that it cease and de-sist therefrom and take certain affirmative action.He further foundthat the respondent did not engage in other unfair labor practicesalleged in the complaint and did not interfere with the election, and156 N. L. It. B. 1742.63 N. L.R. B., No. 49.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended that the complaint be dismissed in these respects aidthat the Union's Objections to the election be overruled.The respond-ent, the Union, and the counsel for the Board filed exceptions to theIntermediate Report and supporting briefs.None of the partiesrequested oral argument before the Board at Washington, D. C., andnone was held.The Board has reviewed the Trial Examiner's rulings on motionsand on objections to the admission of evidence, and finds that noprejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, all exceptions andbriefs, and the entire record in the proceedings, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,except insofar as they are inconsistent with our findings and orderhereinafter set forth.We do not agree with the Trial Examiner that by SuperintendentHoffman's statement to Durchollz concerning the letters sent by thelatter to union members requesting them to pay dues and by Hoffman'sstatement to Union Business Agent Jerger during the course of con-versation on a public street that he, Hoffman, knew and could namethe union affiliation or nonafliiliation of all the employees, the respond-ent has interfered with, restrained, and coerced its employees in the,exercise of the rights guaranteed in Section 7 of the Act. In thecircumstances in which these statements were made, as more fullyset forth in the Intermediate Report, we are not convinced that theyare sufficient to warrant a finding of a violation of Section 8 (1) ofthe Act.Since the record does not establish that the respondent had engagedin unfair labor practices either prior or subsequent to the election, weshall dismiss the complaint.We shall also overrule the objections tothe election filed by the Union, and, since the results of the electionshow that no collective bargaining representative has been selectedby a majority of the respondent's employees in the appropriate unit,we shall dismiss the petition for investigation and certification ofrepresentatives.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against the respondent, JasperWood Products Company, Inc., Jasper, Indiana, be, and it hereby is,dismissed.AND IT IS FURTHER ORDERED that, as part of the investigation toascertain representatives for the purposes of collective bargainingwith JasperWood Products Company, Inc., Jasper, Indiana, theobjections to the election filed by the Union on July 26, 1944, be, JASPER WOOD PRODUCTS COMPANY, INC.335and they hereby are, overruled and the Union's petition for investiga-tion and certification of representatives of employees of Jasper WoodProducts Company, Inc., Jasper, Indiana, be, and it hereby is,dismissed.MR. GERARn D. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Keith W. Blinn,for the Board.Mr. Fae W. Patrick,of Indianapolis, Ind., andMr. Arthur C. Nordhoff,of Jasper,Ind., for the respondent.Mr. Harold J. Jerger,of Jasper, Ind., andMr. Frank Doutlvitt,of Bloomington,Ind., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on September 9, 1944, by the UnitedFurniture Workers of America, Local 331, affiliated with the C. I. 0., hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Fourteenth Region (St. Louis, Missouri), issuedits complaint dated January 2, 1945, against Jasper Wood Products Company, Inc.,herein called the respondent,alleging that the respondent had engaged in andwas engaging in, unfair labor practices within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act 49 S'tat. 449,herein called the Act. Copies of the complaint, the amended charge, and a noticeof the consolidated hearing were duly served upon the respondent and the Union'In his Report on Objections, dated August 25, 1944, the Regional Director foundthat the objections raised substantial and material issues with respect to the,election and recommended that a hearing be ordered by the Board.On August31, 1944, the Board ordered a hearing on the objections.Thereafter, on Decem-'On or aboutApril 7, 1944,the Union filed a petition with the Regional Director for theFourteenth Region alleging that a question affecting commerce had arisen concerning therepresentation of the employees of the respondent,and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.(SeeMatter ofJasperWoodProducts Co., Inc,andUnited Furniture Workers of America, Local No. 331,affiliated with the C.'I.0., 56 N. L. R B. 1742.)Following a hearing on the petition, theBoard directed an election which was held on July 21, 1944.On July 21,Harold L. Hud-son, who conducted the election as an agent for the Board,and the observers acting for therespondent and the Union, after the close of the election,signed a "Tally of Ballots" show-ing that a majority of the employees in the unit had voted against the Union. At the sametime they also signed a "Certification on Conduct of Election."On July 25,the Unionby letter filed objections to the election and on July 26, amended objections alleging :1.The company violated the agreement entered into between the Union, Company andLabor Board by releasing employees and permitting them to vote on Company time atCompany expenseThis was an important detail and was made the subject of a hand billissued by this Union on July 14th.2Officers and agents of the Company solicited opposition against the Union prior tothe election. and on Company time and property.3Agents of the Companyintimidated employees against supporting the Union in the-election4Agents of the Company violated the agreement between the Union, Company andLabor Board by tiansporting employees to the polls in their privatelyowned cars..5The Company affected distribution of literature and newspapers which were viciouslyantiunion and slid make substantial expenditures of money in connection therewith.6Agents of the Company promised that the repudiation of the Union by the employees«ould result in the immediate action by the Company to secure improved wages, hours andworking conditions with paid vacations 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 22, 1944, it further ordered that the representation and unfair labor practiceproceedings be consolidated.With respect to the unfair labor practices, the complaint alleged in substance :(1) that on or about September 2, 1944, the respondent laid off Edmund Heeke,on or about September 5, 1944, laid off Warren Lee, Edwin Schnell, and LawrenceHarder, and thereafter refused to reinstate each of them until on or aboutSeptember 11, 1944, because they joined or remained members of the Union; (2)that from on or about May 1, 1943, it urged, persuaded and warned its employeesto refrain from becoming or remaining members of the Union; and (3) that itinterfered with the election as, in substance, alleged above in the objections filedto the election.In its answer, the respondent admitted certain allegations in respect to thenature of the respondent's business, but denied the allegations respecting theunfair labor practices and averred that the four employees named above werelaid off for their refusal and failure to carry out instructions and orders giventhem by their foreman.Pursuant to notice, a hearing was held on January 18 through January 20,1945, at Jasper, Indiana, before Henry J Kent, the undersigned Trial Examiner,duly designated by the Chief Trial ExaminerThe Board and the respondentwere each represented by counsel, the Union by representatives, and all partici-pated in the hearing.Full opportunity to be heard, to examine- and cross-ex-amine witnesses, and to introduce evidence bearing on the issues was affordedall parties.At the close of the Board's case, counsel for the respondent movedto dismiss the complaint and also moved that the objections filed to the conductof the election be overruled.The n.,otions were denied without prejudice to laterrenewal.At the conclusion of the case, counsel for respondent renewed thesemotions.Rulings were reserved and are made herein in the writer's conclusionsbelow.Counsel for the Board and for the respondent joined in a motion to con-form the pleadings to the proof in respect to formal matters which was grantedOral argument was waived, but both counsel have filed memorandum briefs withthe undersignedUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS of FACTITHE BUSINESSOF THE RESPONDENTThe Jasper Wood Products Company, Ine, an Indiana corporation operatesa plant in Jasper, Indiana, where it is engaged in the manufacture, sale anddistribution of plywood panels.During the year 1944, it purchased Veneers,lumber, glue and other materials valued in excess of $1,000,000, of which apps oxi-mately 50 percent in value was purchased in States of the United States otherthan Indiana and transported in interstate commerce to its Jasper plantDuringthe same period, the total sales value of manufactured products exceeded $2,000,-000, of which about 90 percent was derived from sales of products delivered byinterstate carriers to points outside the State of Indiana.The respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 331,affiliatedwith the C I. 0,is a labor organization admitting to membership employees of the respondent. JASPER WOOD PRODUCTS COMPANY, INC.337IIITHE UNFAIR LABOR PR.ICTICESA. Background;allegedcoerciveitatei aeatsmade prior to theelection;allegedinterference with the conductof the election1 BackgroundIn May 1942, the Union started an organizational drive in Jasper, but did notinitiate an intensive campaign among the employees of the respondent until theearly part of 1944, according to the testimony of Harold Jerger, the businessagent of Local 331.Employee Warren Lee testified: that in September 1942, on the day of anelection held by the Board at the plant of the Indiana Chair Company in Jasper,Fred Fuliord, a representative of the Union, drove by the respondent's plant inhis automobile and from a loud speaker installed in it, stated the results of theelection ; and that on this occasion, Leo Hopf, the foreman of the respondent'sshipping department, remarked to Lee, "Look at that no good [S-O-B] out there."llopf testified: that on that occasion Fulford was shouting over the loud speakerthat "everything is over with, we won"; whereas, at the time the plant of theIndiana Chair Company was still being picketed, and that he merely said toLee, that, "He [Fulford] is a damned liar" According to Lee's testimony,Fulford was not attempting to organize the respondent's employees at the time.In view of Hopf's testimony in respect to the strike then allegedly current atthe above named plant and the failure of the record to clearly depict all of thesurrounding circumstances, the undersigned is unable to conclude from theabove whether or not Hopf's remark indicated anti-umiou bias.2.Alleged coercive statements made prior to the electionLee testified: that in May 1943, Ernest Lannon, his foreman, asked him, "Areyou a member of the Union" ; that Lee denied that he was; and that again inJuly 1943, Lannon said to him, "If the Union gets in here you will be damnedsorry "Lannon denied that lie ever talked to Lee about the Union.'The recordfails to show that Lannon ever interrogated other employees in respect to theirunion membership or made other derogatory remarks concerning it.From hisobservation of the witnesses, the undersigned concludes that Lannon was themore reliable witness and accordingly he accepts Lannon's above denial ascredible and true3Alleged interferencewith the conductof the electionInApril 1944, during an intensive organization drive by the Union, the'Union filed its petition for certification and investigation of representatives inCase No 14-R-955Following a hearing on the petition, the Board directedthat an election be heldLee, employees Edward Prechtel and Leo Durcholz,allmembers of the Union's shop committee in the plant, met on several occasionswith representatives of management and Field Examiner Hudson, an agent ofthe Board, to make arrangements for holding the election 3 At one of the abovemeetings held on July 20, they agreed upon a poll-list of eligible voters to be usedat the election, on July 21, 1944,The tally of ballots shows that 102 votes werecast for the Union and 106 against.2 It is noted that Lee joined the Union on Tune1943,at which time he became shopstewardand thereafterworehis shop steward's button in the plant8Durcholz was also the financial secretary'of the Union 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs above noted, the allegations of the complaint herein in respect to inter-ference with the conduct of the election, in substance, are restatements of thegrounds stated in the Union's objections above.Accordingly, evidence in sup-port of the Union's objections was offered during the Board's presentation of thecomplaint case and the findings and conclusions in respect to them will be madein this subsection of the Intermediate Report.The unrefuted testimony of C. U. Grammelspacher, the respondent's plantmanager, whose testimony the undersigned credits and accepts as true shows :that on the morning of July 21, 1944 the chairman of the blood bankcommitteeof the American Legion in Jasper requested him to announce to the employeesthat additional blood donors were needed for the Red Cross blood bank ; thatpursuant to the request, Grammelspacher'called a meeting at the plant about11: 30 on that morning to make the announcement ; and that at the meeting,which terminated shortly before noon, nothing was stated concerning the elec-tion scheduled to be held on that day from 12 noon to 1 o'clock in the afternoonand from 6o'clock until 7 o'clock in the evening.The evidence shows that cus-tomarily the' clock in the plant is from 7 to 10 minutes ahead of standard timein Jasper.At the close of the meeting, the employees were released from workuntil1 o'clock and several of them then left the plant and went to the pollingplace, arriving there about 10 minutes before 12 o'clock standard time.' Shortlythereafter, Field Examiner Hudson, the Board's agent in charge of the election,assigned the various election officials to their respective stations and a fewballots were cast before 12 o'clock without objection from theunion representa-tives present as observersThe record shows that Mary Schuler worked in the plant for 2 yearsas a fistaid nurseand custodian of the women's rest room. She is not a professionallytrained nurse, and was excluded from the voting unit in the Board's decision anddirection of election in Case No. 14-R-955, reported in 56 N. L. R B. 1742, forthe reason "that the problemsarising inthe course of the nurses work are dis-similar to those of production and maintenance employees." Previous to heremployment in the plant, she had been employed as a domestic and children'snurse for17 years in Manager Grainmelspacher's home. She was opposed to theUnion and during the pre-election campaign freely stated her antipathy to' it toother employees in the rest room both on occasions when they asked for heropinion andvoluntarily when they had not.Admittedly she told some of themthat she did not believeby unions;that if the Union organized the plant, theywould be striking all the time; that if the Union won, she would no longer givethem free Kotex from her personal stock ; that if they voted against the Union,she would pray for the safe return of their boy-friends from the war; and that on:the afternoon of the election she asked employee Lucille Kreilein to swear on acrucifix that Kreilein was opposed to the Union after employee SallyHasemouertold Schuler that Kreilein had requested Hasemouer to vote for it.' She also, insubstance, testified : that none of the respondent's officialsor supervisors hadever asked her to talk against the Union ; and that Grammelspacher had toldher that matters of union concern were none of her business and that she should'George Marks, an observer for the Company, testified without contradiction ; that whenHudson saw the employees gathered outside the voting place, he asked Marks for the time,that Marks told him it was about 11 : 50, and that Edward Prechtel, present as an observerfor the Union, then stated that according to the Company clock it was 12 o'clock.IIt is also noted that Hudson and the respective observers for the Union and the Com-pany all signed a "Certification on Conduct of the Election" which contained among otherthings a statement that the balloting was fairly conducted and that all eligible voters weregiven an opportunity to vote their ballots in secret.9Both of them were members of the Roman Catholic Church. JASPER WOOD PRODUCTS COMPANY,INC.339not talk about them to the other employees.From his observation,the under-signed concludesthat Schuler was a garrulous but truthful witness and heaccepts her testimony as credible and true. Grammelspacher also testified,which testimony the undersigned accepts as being true, that shortly after receiv-ing a copy of the Board's decision and direction of election in Case No. 14-R-955,he told her she could not vote in the election and at the time asked her not todiscuss the Union with other employees.Employee Mary Ann Schuetter, in substance, testified : that within the weekprior to the election she heard Schuler on severaloccasionstell other employeesin the rest room that Schuler "was certain we would get a pay increase and vaca-tion if the Union lost the election"; that no supervisor was present at the time;and that she understood Schuler wasexpressingher personal convictions?Schuler had preceded Schuetter on the witness stand and was not interrogated inrespect to these incidents, but Schuler was not later recalled to testify respectingthem,hence Schuetter's testimony stands unrefuted.From his observation theundersigned concluded that Schuetter was a credible witness and accordingly heaccepts her above testimony as credible and true.Employee Marie Hoffman, a plant inspector, testified in respect to a conversa-tion with George Marks, the head inspector : that "the only thing I recall is, hesaid if the Union failed to get in we would get a three cent raise" ; that Mark3only gives her instructions regarding the quality standards to followin makinginspections; and that she receives work assignments and general supervisionfrom her departmental supervisor!Marks testified: that he and Hoffman en-gaged in a general conversation regarding wage increases and vacations in payrecently granted to eniiiloyees working in other Jasper plants; that he told herhe thought the chances were favorable for them to get similar concessions, butdenied that he told her it was contingent on the loss of the election by the Union;and that no plant supervisor had said anything to him about wages or the elec-tion.From his observation of these witnesses, the undersigned was convincedthat both of them were truthful persons.However, since Marks had a clearerrecollection of the incident he accepts his version as the more trusworthy.On July 19, 1944, the Union, by letter to the respondent, in substance, stated :Mary Schuler was telling employees that Grammelspacher told her to informthem that they would receive wage increases and vacations if the Union lost theelection ; and that other employees, notably Marks, were permitted to cam-paign against the Union throughout the plant on company time. In its replyletter, dated July 21. 1944, the respondent stated : That Schuler was called toGrammelspacher's office on the morning of July 21, and denied making suchstatements ; that Grammelspacher then told her to stop talking about the Union;and that Marks denied the accusation.Habig, the respondent's assistant plantmanager, testified without refutation : that he met union representatives Jergerand Douthitt at the polling place before the polls opened on July 21, and toldthem what steps the respondent had taken in respect to the Union's complaint ; andthat he then said to Jerger, "I think we have co-operated with you one hundredpercent" whereupon Jerger replied, "I think you have." The record fails to showthe existence pf any plant rule prohibiting the discussion of any subjects in theplant during woiking hours. It also shows that union adherents engaged in'At this time many other plants in Jasper had applications pending before the NationalWar Labor Board for authority to grant vacations with pay and some of them had alreadyannounced their vacation plans8The records shows , that Marks spends substantially all of his time inspecting productsin all of the various departments of the plant; that he is paid an hourly ii age and has nosupeivisory authority , and that the Union interposed no objection to the inclusion of hisnameon the poll list and did not challenge his vote.662514-46-vol 63-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities on behalf of the Union in the plant during the pre-election campaignand fails to show that any of them were discriminated against for doing so.Sometime prior to the election, some unidentified person or persons had scrib-bled four scurrilous statements critical of the C I O. on the walls of the men'stoilet in the plant, and another anti-union statement, written on a piece of paper,was pinned to the door of one of the toilets in the men's room. None of the plantofficials used this toilet, but some of the foremen did.Foreman Lannon who usedit, testified that he had never seen any of the above statements and his denial iscredited by the undersigned as true.The record fails to show that the respondenthad knowledge of these writings.On election day Fidelis Marks, a brother of George Marks, and SylvesterBerger, both of whom were hourly paid production workers-without supervisorystatus on two or three occasions drove other employees to the polls to vote.Marks testified, and his testimony was not refuted : that none of the plant su-pervisors asked him to drive any employee to the polls ; that Marie Lichtey, acrippled employee working in the plant, requested him to drive her there ; thatwhen he went to meet Lichtey, two other employees were with her, and he droveall three to the polls; that on the night before the election Cletus Lampert,another employee who had just returned home after a spell of illness in a hos-pital, requested Marks to take him to the polls ; that Marks agreed to do so ; andthat after he called for Lampert he stopped at the home of Marie Sherman, whohad been absent from work because of illness, and also took her to vote. Bergergave no testimony, but the record shows : that on about threeoccasions, on theday of the election, he drove a few other employees to the polls, that he is aninspector and crater in the shipping department without supervisory authority;that the Union interposed no objections to the inclusion of the names of Bergerand Marks on the poll list; and that the respondent made no request to Bergerthat he use his automobile for this purpose.10From the above, the Board, in effect, contends,tntei alga:that the respondentpermitted Schuler to engage in a vicious anti-Union campaign; and that it failedto repudiate her anti-union conduct above.Since the record fails to show the existence of a plant rule prohibiting em-ployees from discussing any subjects in the plant or that any union adherentswere reprimanded for engaging in union activities during the pre-election cam-paign, no question of a discriminatory application of a rule is involved. Schulerhad no supervisory status in the plant and the nature of her duties during her2 years of employment in the plant and previous thereto, during the 17 yearswhen she worked in Manager Grainmelspacher's home was hardly such as to leadother employees to regard her as a representative of management, but ratheras a garrulous individual whose statements might be disregardedMoreover,the record shows that on several occasions Grannnelspacher ordered Schulernot to discuss the Union with other employees and fails to show that any su-pervisory employee in the plant engaged in anti-Union conduct during the pre-election period.BPiechtel, a witness for the Board also testified, that he thought Berger's father was oneof the respondent's directors, but there is no testimony in the record tending to show anti-Union conduct in respect to Berger, Senior10Luella IIemrnerlein testified without contradiction that on the day before the electionshe, requested Foreman Lannon to permit her and her sister to remain home to work ontheir mother s fai ur on election day , that at the time Lannon said it was the duty of allof the employees to vote, but did not tell her how to vote , that if they stayed home, hecould call for them to drive them to the polls , that they reported for work on election dayand voted in the electionSince, Lannon's statement merely amounted to a request thatthey cast ballots without further indicating how lie wanted them to vote, the undersignedconcludes and finds that his statement was not coerene. JASPER WOOD PRODUCTS COMPANY, INC.341On all the above, although the matter is not free of doubt, the undersignedconcludes and finds that the allegations of the complaint, in respect to coercivestatements made by the respondent before the election campaign,and concern-ing interference with the conduct of the election, have not been sustained by theproof.In addition, he will recommend that the objections to the election filedby the Union be overruled.B The lay-offs;interference,, estraint and coercion subsequent to the election1.The lay-offsThe Board contends: that on September 2, Edmond Heeke, and on September 5,1944,Warren Lee, Lawrence Harder and Edwin Schnell, were laid off; and thatthereafter each of them was refused reinstatement until September 11, 1944,because they had engaged in union activities.The respondent, in effect, admitsthat Heeke, Lee and Schnell were laid off on September 5, but denies the lay-offswere discriminatory and contends that they were laid off for refusing to followinstructions given to them by their foreman."Lee was first employed as a production worker in the early part of 1942.Hejoined the Union on June 2, 1943, at which time he was appointed to serve as shopsteward and shop chairman in the plant. Since that time he has continuouslyworn his shop steward's button while at work.With employees Prechtel andDurcholtz, the other two members of the Union's shop committee, he attendedthe conferences with management mentioned above.Although the record failsto show when Schnell and Heeke" began their employment with the respondent,it does show that they joined the Union on August 5 and 20, 1943, respectively,and that both thereafter attended membership meetings of the Union and woreunion buttons in the plant'$Lee, Heeke, Schnell, and Harder had worked together on the same shift almostcontinuously since a night shift on this operation was established making plywoodkegs for use by the armed forces of the United States to transport gun powder.14On the week beginning August 21, the respondent posted notices in the plantannouncing a plant-wide vacation on the week staiting August 28, for all em-ployees not engaged in essential war work.According to Lee's uncontradictedtestimony, he, Heeke, Schnell and Harder volunteered for work on the night shiftfor that week and the respondent assigned them to the powder key operation.Employees Erhard Arnold and Frank Dougherty, both of whom had less experienceon the operation, were assigned to work with them on the crew.On the week beginning August 28 and ending September 2, 1944, this crewperformed the following operations in connection with moulding the powderkegs :Harder, operator No 1, fed thin wooden panels into a glue spreadingmachine which coated the panels with liquid glue ; Arnold, operator No. 2 as11Although the respondent's answer admitted that Harder was also laid off on Septem-her 5, the record clearly shows and Harder admitted that he was off on vacation Septem-ber 5 to September 9 inclusive and did not report for work on the morning of September 5.Consequently, the respondent,in effect, presently contends that Harder was not laid offas alleged in the complaint.The undersigned concludes and finds that this contention hasmerit and accordingly finds that Harder was not laid off on September 5.izHeeke was inducted into the Army prior to the hearing and was not called as a witness.33The record alsoshowsthat from 50 to 60 other employees wore union buttons in theplant for approximately a year before the July 21 election.14There were two shifts engaged on this operation which alternately worked for weeklyperiods on either clay or night shifts.During the week beginning August 21,Heeke onlyworked on the same shift with the others on the night of August 21, and thereafter forsome reason not shown in the record he worked on the opposite shift for the balance ofthat week. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff bearer on the glue spreader, removed the panels from the glue spreaderand handed them to operator No. 3, Heeke, and operator 4, Schnell ; Heekeand Schnell bent and set the panels in four hollow cylindrical forms contained ina mould unit; Lee; operator No. 5, and Dougherty, operator No. 6, then insertedwooden cross bands in the same four mould forms and thereafter inserted hollowrubber bags inflated by compressed air to serve as cores in each of the four mouldforms.When these operations were completed, the door of the mould wasclosed, electrical and compressed air connections were attached to each of thefour mould forms by Lee or Dougherty and the operator of the thermax machinewas notified to turn on the compressed air and the electricity.15The respondent'sinstructions to the employees engaged in this operation required them to usetwo unit moulds, each of which contained four forms, in order to maintainproduction 15An exception was only permitted when less than 8 of the rubberbags used as cores were not available for use.17During the week beginningAugust 28, the bag repair man was on vacation and the surplus stock of sparebags was low at the end of the day shift on September 1. Foreman Lannon, thesupervisor of the department, and employee Edward Fromme, a member ofthe day crew on this week, came to the plant about 7 o'clock on this night andworked until about 12: 30 on the morning of September 2, patching spare bags toinsure that the night crew could operate two moulds throughout the balanceof their shift.18Before Lannon left the plant, on that morning, he told the crewto operate two moulds for the remainder of their shift. Thereafter, from 3: 23a.m. until the end of the shift at 5: 30 a. m. on that morning, only one mould)was operated for 7 consecutive runs.Although Lee testified that it was neces-sary to cut down to one mould about 3: 23 on that morning, because there wereno spare bags available, the record convincingly shows that the day shift whichstarted at 7 o'clock on this same morning operated 2 moulds for 9 consecutiveruns before it was necessary to change a bag at 8: 16 o'clock, and that no bagswere repaired before the day shift began operations.19The plant was closed on Labor Day, Monday, September 4. Lannon, afterchecking the production records for the morning of September 2, learned thatonly one mould had been operated for the last 2 hours, on the night shift, andthat the day shift had operated 2 moulds for 9 consecutive runs before any bagshad been changed.He called Lee, Heeke and Schnell to his desk when theyreported for work on the morning of September 5, and asked them why their15The Thermax machine controls the electrical energy used to "cook," or bond, the ma-terials packed in the mould, into an integrated mass.The operators of the Thermaxmachine do not work on alternating shifts like the loading crews, but work exclusively oneither the day or night shiftJoseph Kunkel, the regular night operator, worked with theabove namedcrew on this week.16While one unit was undergoing the cooking process, the six men on the loading crewunpacked processed cylinders which had previously been cooked in the other mould, andthen reloaded it with raw materials for cooking.The cooking process consumed about 5minutes and the unloading and reloading operations combined, took about the same lengthof time.about 50 percent.17The bags used as mould cores blow out rather frequentlyand customarily an extraman was employed on the day shift to maintain a sufficient stock of sparebags to permitboth the day and night shifts to operate 2 moulds. The record shows that Heeke had alsobeen taught by Foreman Lannon to repair bags, in case of emergencies.isThe evidence shows that Nib en, Lannon left the plant on this night, thecrew had 8good bags in current use in the 2 moulds and from 5 to 7 spares11Lannon also testified that he returned to the plant about 5 : 15 on this morning andsaw Lee and Harder standing outside smokingThe shift was expected to work until.5: 30Schnell admitted that the crew quit a little early on that morning. JASPER WOOD PRODUCTS COMPANY, INC.343production had fallen down on the previous Saturday morning 20When theyreplied that too many bags had blown out, he told them that the day shift hadbeen able to operate 2 moulds with the same bags available for use by them, andasked Heekewhy he didnot repair bags if more were needed.Heeke failed toreply,whereupon Lannon stated that he would like to discharge them, and thentook them to Superintendent Hoffman to discuss the matter .2'According toHoffman's testimony,which was not substantially refuted and which the under-signed,finds to be credible and true,Lannon told him in substance:that the crewhad only operated one mould on the morning of September 2; that the 3 employeesstated that they did not have enough good bags to operate 2 moulds on thatoccasion;that Lannon then stated that at the time they cut down to 1 mouldunit, there were 9 good bags available for use by the men ; and that he hadinspectedthe bags before the day shift started on the same operation that samemorning.After listening to the explanation of Lannon and the 3 employees,Hoffman toldthem he was going to lay them off until he investigated the matterand said he would notify them if and when they were to return to work. Hoffmanand Lannontestifiedin substance,without substantial contradiction,that thereason Lee, Heeke and Schnell were laid off was because they stated that theydid not have a sufficient number of bags on hand to operate 2 moulds on themorning of September 2, whereas the check made by Lannon indicated that thestatement was untrue.On Monday,September 11, the employees were returnedto work on their regular jobs, and worked on the day shift for that week.Thereafter,later in September,Lee received orders from his Draft Board toreport on October 10, 1944, for induction in the armed forces.He reportedthe matter to the respondent who requested a deferment for him. Since thattime he has been reclassified and has not been recalled for service.2.Conclusions in respect to the lay-offsThe Union contends that the lay-offs were based upon the union activities ofLee, Heeke, and Schnell.The record shows that of the group, Lee was the onlyone among them outstanding for union activities. It also shows that Durcholtzand Prechtel, who with Lee comprised the shop committee of the Union thatmet with management to make arrangements for the July 21 election, andengaged in similar activities substantially to the same extent as Lee did, werenot discriminated against.Moreover, the fact that the respondent requested adeferment for Lee from his draft board, shortly after his lay-off, strongly refutesthe Union's contention that the respondent was according him discriminatorytreatmentWhen it is considered that Lee, Heeke, and Schnell were employed"As noted above, Harder was on vacation this week and consequently did not reportfor work on this morning21 Jerger,the business agent of the Union,testified without contradiction,that Kunkel,Arnold, and Dougherty were not members of the Union, and his testimony is accepted ascredible and as trueForeman Lannon also testified in substance that at the time of theley-offs he was unaware of the union affiliation of any of the men working on the powderkeg operation, except in respect to Lee, who he knew belonged to the Union ; that he wouldhave taken Harder to Hoffman's office with Lee, Heeke and Schnell had Harder not beenon vacation that morning,that lie did not take Kunkel, Arnold and Dougherty along withthe other 3 men, because Kunkel, the thermax machine operator had nothing to do withthe mould loading operation,that Arnoldand Dougherty were recent employees and hedid not consider then regular members of the loading crew involvedWhile Lee testifiedthat Arnold had worked on this crew regularly except for about 2 weeks, the record failsto indicate the date the night shift startedKunkel started as night thermax operator onAugust 11, 1944, which indicates that the shift was started on this date.On the above,the undersigned credits Lannon's testimony that Arnold and Dougherty were new operatorson this crewAccordingly,his explanation for not disciplining these men is reasonableand is accepted. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDon an operation of major importance in connection with 'the war effort, and sincethe record- also shows that the respondent had reasonable grounds for believingthey had refused to follow their instructions,thus delaying production,the under-signed concludes that the respondent not only had a right, but was charged with aduty to discipline them.Accordingly, he will recommend that the allegations inthe complaint pertaining to the lay-offs of Lee, Heeke, Harder and Schnell bedismissed.3. Interference, restraint,and coercionsubsequent to the electionLeo Durcholtz, the financial secretary of the Union, testified without substan-tial contradiction : that in September 1944, he sent letters to the employees whohad signed union cards requesting them to pay up their dues in the Union; thatSuperintendentHoffmanlearned about the letters ; and that lie then came toDurcholtz and asked him "Have you no conscience at all, asking people formoney the way you are doing."Hoffman, on testifying, admitted that he hadseen someof the letters sent by Durcholtz to other employees, but said, accordingto his present recollection, he only asked Durcholtz if the letters were producingany results. , In view of the fact that this incident occurred about 4 months priorto the hearing, the undersigned believes thatHoffman's recollection should havebeen clearer.He concludes and finds that Durcholtz's version of the conversa-tion is the more credible and he accordingly accepts it as true.Obviously, itconstituted a reprimand to Durcholtz for engaging in union activities and clearlyconstitutes interference, restraint and coercion within the meaning of Section 8(1) of the Act.On December 15, 1944, Harold Jerger, the business agent of the Union, but notan employee of the respondent, met Superintendent Hoffman on North MainStreet in Jasper.Jerger testified in substance : that on this occasion, he toldHoffman that large back pay awards made on that clay to employees of twoother Jasper plants convinced Jerger that the Union was in Jasper to stay ;that Hoffman replied, he did not think the Union would last in Jasper; thatwhen Jerger then told Hoffman the Union would eventually organize the re-spondent's employees, Hoffman stated that he did not believe the employeesneeded the Union because their wages were so high they should be ashamed toask for further increases ; and that Roffman thereafter offered to bet Jerger $10that he could state the names of any employees who had signed up with theUnion as well as the names of those who had not 22 Hoffman, in his testimony,admitted that Jerger's version of the conversation was substantially correctexcept for that part, pertaining to Hoffman's offer to bet with Jerger in respectto the Union affiliation of the employees, which statement Hoffman failed toexplain ordenyThe undersigned concludes and finds that Jerger's versionin respect to it is credible and true. In view of the Board's finding ina recentcase, that it is a type of statement that an officer of a Union would be likely torelay to the employees whom he represents, and in view of Jerger's uncontra-dicted testimony that he relatedit to someof the employees, the undersignedconcludes and finds the statement to be violative of Section 8 (1) of the Act 2322 At the time this testimony was taken,counsel for the respondent moved to strike itfor the reason that no hourly paid employees of the respondent were present at the time ittook placeRuling was reserved by the undersigned.At the close of the hearing themotion was renewed. It is hereby denied,for,the reasons stated above.V Cf.Matterof Rosenblatt'sFriendly Mountain Lane,56 N L. R. B 8916 In connectionwith the above finding the undersigned, however, does not find as a fact that Hoffmanactually had knowledge respecting the union affiliation or lack of same of the employees,because there is no evidence in the record showing that the respondent engaged in surveil-lance respecting their union activities. JASPER WOOD PRODUCTS COMPANY, INC.345Durcholtz also testified that on or about January 10, 1943, respondent's assist-ant manager, Arnold Habig, said to him, "If you solicit employees [to join theUnion] on company time any more, I will have to fire you." Durcholtz's testi-mony clearly indicates that Habig's statement was not coercive, for workingtime is for work.24The undersigned concludes and finds that the respondent, by Hoffman's repri-mand to Durcholtz because the latter sent letters to Union members requestingthem to pay union dues and by Hoffman's statement to Jerger that he, Hoffman,knew and could name the Urpion affiliation or non-affiliation of all the employees,has interfered with, restrained and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII, above, occuring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce. .V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1.United Furniture Workers of America, Local 331, affiliated with the Congressof Industrial Organizations, is a labor organization within the meaning of Section2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not engaged in unfair labor practices by interfering withthe conduct of the election, within the meaning of Section 8 (1) of the Act.5.The respondent by laying off Edmund Heeke, Warren Lee, Edwin Schnelland Lawrence Harder has not engaged in unfair labor practices within themeaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent Jasper Wood Products Company, Inc.,Jasper, Indiana, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing it employees inthe exercise of the right to self-organization, to form, join, or assist UnitedFurnitureWorkers of America, Local 331, affiliated with the Congress of In-24 SeeMatter of Peyton Packing Company,Inc,49 N. L. R.B. 828. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDdustrial Organizationsor any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the undersignedfindswilleffectuate the policies of the Net :(a)Post at its plant at Jasper, Indiana, copies of the notice attached to theIntermediate Report herein, marked "Appendix A." Copies of the said noticeto be furnished by the Regional Director of the Fourteenth Region, shall, afterbeing duly signed by the respondent's representative, be posted by the respondentimmediately upon the receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by therespondent to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for the Fourteenth Region within ten (10)days from the receipt of this Intermediate Report, in writing, setting forth indetail themanner inwhich the respondent has complied with the foregoingrecommendations.'It is also recommended that unless on or before ten (10) days from the receiptof this Intermediate Report, the respondent notifies said Regional Director, inwriting, that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended : that the allegations of the complaint, in respect tointerference with the conduct of the election, and the lay-offs of Edmund Heeke,Warren Lee, Edwin Schnell, and Lawrence Harder, be dismissed ; and that theobjection to the conduct of the election filed by the Union in Case No. 14-R-955be overruled.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective July 12, 1944,as amended,any party or counsel for the Board may within fifteen (15) days from the date,of the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, filed with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a brief insupport thereof.Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.HENRY J. KENT,Trial Examiner.Dated April 13, 1945. NLRB 576(9-1-44)JASPER WOOD PRODUCTS COMPANY, INC.APPENDIX Ai1OTICE TO ALL EMPLOYEES347Pursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist United Furniture Workers of America, Local 331, affiliatedwith the Congress of Industrial Organizations or any other labor organization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection.All our employees are free to become orremainmembers of this union, or any other labor organization.JASPER WOOD PRODUCTS COMPANY, INC.,By --------------------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.